Citation Nr: 1311598	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  94-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected residuals of cervical spine injury.  

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.  

3.  Entitlement to a rating in excess of 10 percent for bilateral plantar callosities.  

4.  Entitlement to a rating in excess of 10 percent for residuals of right sternoclavicular strain, from April 3, 1992 to July 25, 1999.  

5.  Entitlement to a rating in excess of 20 percent for residuals of right sternoclavicular strain, from July 26, 1999, forward.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of cervical spine injury, from March 22, 1993 to October 28, 1998.  

7.  Entitlement to a rating in excess of 20 percent for residuals of cervical spine injury, from October 29, 1998, forward.  

8.  Entitlement to an initial rating in excess of 10 percent for duodenitis.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a witness


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to September 1987. 

This appeal to the Board of Veterans' Appeals (Board) arose various rating decisions.

In a September 1993 rating decision, the RO in Little Rock, Arkansas, inter alia, granted service connection and assigned an initial rating of 10 percent for residuals of an injury to the cervical spine, effective March 22, 1993, and also granted a 10 percent rating for service-connected right sternoclavicular sprain, effective March 22, 1993.  In October 1993 and December 1993, the Veteran filed notices of disagreement (NOD) with the assigned disability ratings and effective date for each disability.  A statement of the case (SOC) was issued in December 1993, and the Veteran filed a statement accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the appeal to the Board of Veterans' Appeals) in January 1994.   

In a January 1994 rating decision, the Little Rock RO, inter alia, granted service connection and assigned an initial rating of 10 percent for duodenitis, effective August 20, 1993.  In March 1994, the Veteran filed a NOD with the assigned disability rating.  A supplemental SOC (SSOC) was issued in July 1994, and the Veteran filed a statement accepted as a substantive appeal in September 1994.   

In the September 1994 substantive appeal, the Veteran's former representative indicated that the Veteran was satisfied with a January 1994 RO decision to assign an effective date of April 3, 1992, for the 10 percent rating for service-connected right sternoclavicular sprain.   

In August 1994, testimony was received during a hearing before a hearing officer at the RO.  A transcript of that hearing is of record.   

In October 1994, the Veteran's claims file was transferred to the jurisdiction of the RO in New Orleans, Louisiana.  Later that month, the Veteran's former attorney submitted a statement wherein he asserted that the Veteran was seeking higher evaluations for residuals of an injury to the cervical spine, for right sternoclavicular sprain, and for duodenitis, but that he was not seeking earlier effective dates.   

In a November 1994 rating decision, the New Orleans RO, inter alia, denied service connection for schizophrenia, and denied the Veteran's claim for a TDIU.  That month, the Veteran filed a NOD. A SOC was issued in August 1995, and the Veteran filed a VA Form 9 later that month.   

In September 1995, the Veteran's claims file was transferred to the jurisdiction of the RO in Jackson, Mississippi.   

In a May 1997 rating decision, the Jackson RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for service-connected bilateral plantar callosities.  In June 1997, the Veteran filed a NOD. A SOC was issued in October 1997, and the Veteran filed a VA Form 9 later that month.  In March 1998, the Veteran's claims file was transferred to the jurisdiction of the New Orleans RO, which has certified the appeal to the Board.

In December 1998, the Board remanded the claims on appeal to the RO so that he could be scheduled for a Board hearing at the RO.

In a February 2000, the RO increased the rating for the residuals of right sternoclavicular strain to 20 percent, effective July 26, 1999, and also increased the rating for the residuals of cervical spine injury to 20 percent, effective October 29, 1998.  In April 2000, the Veteran filed a NOD with respect to the effective dates of both awards.

In June 2000, the RO issued a SOC addressing the Veteran's entitlement to an earlier effective date for the assignment of a 20 percent rating for the residuals of a right sternoclavicular strain.  The Veteran filed a VA Form 9 in July 2000.  On the Form 9, he indicated that he wished to be scheduled for a Board hearing in Washington, DC.

A July 2003 letter informed the Veteran that his Board hearing in Washington, DC, was scheduled for October 2003.  However, a day prior to the hearing, he contacted the Board and moved to have the hearing rescheduled as a Board video-conference hearing before a Veterans Law Judge.. In November 2003, the Board granted his request to reschedule the hearing. 

A September 2004 letter informed the Veteran that his Board video-conference hearing was scheduled in November 2004.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.

In February 2005, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

In a December 2005 rating decision, the RO denied service connection for headaches, to include as secondary to service-connected residuals of cervical spine injury.  In August 2006, the Veteran filed a NOD.  An SOC was issued in December 2008, and the Veteran filed a VA Form 9 later that month.

Also in December 2008, the RO issued a SSOC addressing, inter alia, the Veteran's entitlement to an earlier effective date for the assignment of a 20 percent rating for the residuals of an injury of the cervical spine.  The Veteran filed a VA Form 9 as to that issue that same month.

In his December 2008 substantive appeal, the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at the RO.

After completing further action on the other claims previously perfected for appeal (at the time of the February 2005 Board remand), the RO/AMC continued to deny those claims (as reflected in the December 2008 SSOC) and returned those matters to the Board for further consideration.

In May 2009, the Board remanded the claims on appeal to the RO so that he could be scheduled for a Board hearing at the RO.

In March 2010, testimony was received during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

During the March 2010 Board hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  Also during the hearing, the Veteran also requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In October 2010, the Veteran submitted a copy of a September 2010 rating decision, and other materials, reflecting that the RO had granted service connection for additional disabilities (specifically, tinnitus and right ear hearing loss).

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for residuals of cervical spine injury, and for duodenitis, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board clarifies that the increased rating claim for residuals of right sternoclavicular strain is not an initial rating claim; as an initial, noncompensable rating was established for this disability in an unappealed rating action of December 1987.  An increased rating claim was filed in March 1993.  

Moreover, although the RO has granted a higher rating of 20 percent for residuals of right sternoclavicular strain during the pendency of the appeal, and a higher rating of 20 percent for the residuals of cervical spine injury, inasmuch as higher ratings for these disability are available, both before and after the currently assigned effective dates of the higher ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the issues pertaining to the right shoulder and cervical spine as rating issues (rather than effective date issues), as set forth on the title page (issues #4, 5, 6, and 7, above).  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that while the Veteran previously was represented by a private attorney and (briefly) by The American Legion, in September 1999 and March 2000, the Veteran granted power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing. The Board has recognized the change in representation.

In April 2011, the Board again remanded the claims on appeal to the RO, via the AMC for further action.  In September 2011, the undersigned Veterans Law Judge denied the Veteran's motion to advance his appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

In May 2012, the Board again remanded the Veteran's claims to the RO, via the AMC, for further action.  

A March 2013 review of the Virtual VA paperless claims processing system does not reveal any documents in addition to those reflected in the paper claims file pertinent to the present appeal.

The Board's decision on the claims for service connection for a psychiatric disorder, as well as the claims for higher ratings for residuals of right sternoclavicular strain are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  The Veteran has a psychiatric disorder, diagnosed as paranoid schizophrenia, that is at least as likely as not causally or etiologically related to his period of active service.

3.  The Veteran is right-handed, according to his August 1994 hearing testimony.

4.  The evidence pertinent to the period extending from April 3, 1992 to July 25, 1999, indicates that the Veteran's service-connected right shoulder disability was manifested by consistent painful motion; however, no compensable limitation of motion has been shown, and there is no evidence of ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula.

5.  The evidence pertinent to the period extending from March 22, 1993 to October 28, 1998, indicates that the Veteran's condition of the cervical spine was manifested by subjective complaints of stiffness and pain, objective medical evidence of degenerative changes and moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder, specifically paranoid schizophrenia, are met.  38 U.S.C.A. § 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a rating in excess of 10 percent for residuals of right sternoclavicular strain, are not met at any point for the period extending from April 3, 1992 to July 25, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (1999).

3.  Resolving the doubt in the Veteran's favor, the criteria for an initial 20 percent but no higher rating for residuals of cervical spine injury are met for period extending from March 22, 1993 to October 28, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 (as in effect prior to September 26, 2003) and 5293 (as in effect prior to September 23, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, in conjunction with the service connection claim for a psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

With respect to the increased/initial rating claims for a disability of the right shoulder and cervical spine, respectively, the VCAA's notice requirements were satisfied by way of a letters sent to the Veteran dated in January 2008, July 2008, August 2008, and April 2011.  With respect to the claim involving the cervical spine, as this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, although no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, subsequent SSOCs set forth the criteria for higher ratings for the Veteran's service-connected conditions (the timing and form of which suffices, in part, for Dingess/Hartman).  The Veteran was afforded appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions, and statements of the Veteran.  VA examinations relating to the claims on appeal have been conducted throughout the appeal period extending from 1992 in this case, the reports of those examinations of record, and the Veteran has not suggested that any specific VA examination report was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

As for the August 2010 Board hearing, the Board points out that the Veteran appeared, along with his authorized representative, and provided testimony on the matters herein decided.  The transcript from that hearing reflects that the Veteran was afforded the opportunity to present hearing testimony, argument  and evidence.  The transcript also reflects appropriate exchanges between the Veteran and the undersigned Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).  The transcript further reflects that the Veterans Law Jude identified and explained the material issues herein decided, and suggested the submission of evidence that would support the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing is legally sufficient. 

Thus, the Board finds that VA has fully satisfied its duty to assist.  The RO/AMC has substantially complied with the actions sought on remand, as pertains to the 3 claims being adjudicated at this time by the Board.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance, rather than strict compliance, with the Board's remand directives is required).  Moreover, on these facts, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  .

                                   II.  Analysis

A..Service Connection for a Psychiatric Disorder,
                     to include Schizophrenia

The Veteran seeks service connection for a psychiatric disorder to include paranoid schizophrenia.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).   

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, such as psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree (10 percent or more for a psychosis) within a prescribed period following separation from service (one year for a psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

In October 1993, the Veteran filed an original service connection claim for a psychiatric disorder, described as paranoid schizophrenia.  

Service treatment records (STRs) from Fort Carson, CO, reflect that the Veteran was initially seen in September 1995 to seek help for his stress, at which time occupational difficulty with stress was assessed.  An October 1985 counseling record indicates that the Veteran was having conflicts with his supervisor, felt very angry and frustrated and had thoughts of hurting him.  Between January and March 1986 numerous unsuccessful attempts were made to contact the Veteran/arrange for counseling sessions, and he was not seen during that time. 

In September 1992, the Veteran was hospitalized by VA for chronic alcohol and cocaine abuse, episodic.  He was again hospitalized for detoxification from January to March 1993.  In June and July 1995, he was treated for continuous alcohol and cocaine dependency, as well as for diagnosed depression. 

The file includes a report of a private psychological evaluation conducted in December 1998.  At that time, the Veteran reported having problems since service in 1987, when he was injured in a vehicle accident.  Rule out PTSD; rule out psychosis; polysubstance abuse by history; and paranoid personality disorder by history, were diagnosed.  

A private psychiatric evaluation report of January 2001 revealed that the Veteran was experiencing an exacerbation of psychosis.  Chronic, paranoid type schizophrenia and depressive disorder were diagnosed.

A private medical statement of Dr. A. dated in March 2010 indicates that the claims file was reviewed, a clinical evaluation of the Veteran was undertaken, and that a mental status examination was conducted.  The psychologist indicated that the Veteran's paranoid schizophrenia was a persistent condition, that presented him, along with his other disabilities, from functioning in a normal capacity.  The psychologist opined that it was highly likely that the Veteran's mental condition started as a result of the effects, experiences, treatment and counseling he had in the military; and that it was likely that these things together had brought him to his current condition.  

Also on file is a March 2010 statement of Dr. B.  The statement indicates that, according to available records dating back to service, the Veteran had been diagnosed with paranoid type schizophrenia, PTSD, and a possible mood disorder.  It was noted that the Veteran continued to experience symptoms of his chronic mental illness.  

Considering the pertinent evidence in light of the noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection are met.  

The evidence clearly establishes that the Veteran has a currently diagnosed psychiatric disorder and as such, current disability is established.  In this regard, psychiatric diagnoses-including, most recently, paranoid schizophrenia-are  well-established by the record.  

Having established the element of current disability, the critical issue in this case is whether the Veteran's currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to service.  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  In Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), the United States Court of Appeals for Veterans Claims (Court) explained that medical evidence is not always required to establish the elements of in-service incurrence and nexus.  21 Vet. App. at 307-09.  The Court further stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post service symptomatology.  Barr, 21 Vet. App. at 307-09. 

As an identified chronic disease, psychoses may be subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

In this case, the STRs are negative for a diagnosis of a psychiatric disorder, but clearly show that in September and October 1985, he was treated for stress and manifestations of frustration and anger relating to his occupational situation and relationship with supervisors during service.  

Turning to the element of  nexus evidence, the file contains two medical opinions, addressing the issue of an etiological link between the Veteran's claimed arthritis and service.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Reports of a private doctor and private psychologist dated in 2010, both suggest that the Veteran's psychiatric manifestations date to his service period and one contains an opinion to the effect that it was highly likely that the Veteran's mental condition started as a result of the effects, experiences, treatment and counseling he had in the military.  Hence, the positive evidence provided by these private medical professionals are found to be of high probative value in this case, as these opinions were made based upon consideration of a comprehensive historical record and claims file review, as well as evaluation of the Veteran, and are supported by persuasive and logical rationale based on an accurate factual history.  The Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The Board could remand this case for a medical opinion that provides more discussion and a more definitive opinion regarding the relationship between the currently claimed psychiatric disorder and service.  However, given the credible evidence of stress and related symptoms documented during and as a result of service; chronic and continuous symptomatology of a psychiatric since service; and the two probative positive medical opinions of record, the Board concludes that the evidence is at least in equipoise as to the matter of whether currently diagnosed psychiatric disorder is etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)   

Given the collective evidence in this case, noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a psychiatric disorder-specifically paranoid schizophrenia-is , is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

B.  Higher Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

1. Residuals of Right Sternoclavicular Strain,
              from April 3, 1992 to July 25, 1999

In a December 1987 rating action, service connection was established for a disability of the right sterno-clavicular joint, for which an initial non-compensable evaluation was assigned effective from September 1987.  The grant was based on STRs which indicated that the Veteran was involved in a motor vehicle accident in August 1987, following which X-ray films revealed a questionable separation of the right sterno-clavicular joint, but no fracture.  On VA examination of November 1987, there was no discomfort on full range of motion of the shoulder and X-ray films were negative for fracture or dislocation. 

In September 1992, the Veteran filed an increased rating claim.  

A VA record dated on April 3, 1992 documents that the Veteran was status-post trauma to the right chest and shoulder.  Chronic right chest and shoulder pain was assessed.  When seen in March and May 1993, the Veteran complained of pain, muscle aches and spasms in the neck and shoulders.  

A VA examination was conducted in August 1993, at which time the Veteran complained of stiffness and soreness of the right shoulder, with pain on raising his arm, and trouble with heavy lifting.  Examination revealed tenderness over the right sterno-clavicular joint.  Range of motion was from 0 to complete on elevation, and 0 to 140 abduction with pain.  Internal and external rotation were normal.  Right sternoclavicular joint strain was diagnosed.

In a September 1993 rating action, a 10 percent evaluation was granted for the right shoulder disability, effective from March 22, 1993.  In a Supplemental Statement of the Case issued in July 1994, the RO corrected the effective date for the increased evaluation, making it effective from April 3, 1992.   

The Veteran presented testimony at a hearing held at the RO in August 1994.  He stated that he had pain on lifting and discomfort with rotating, twisting, pulling and pushing (p. 15-16). 

A VA rehabilitation note of February 1996 reflects that the Veteran attended clinic twice weekly to receive strengthening exercises, using various upper extremity resistive exercises with heavy weights.  It was noted that he maintained normal strength and endurance of all extremities. 

On VA examination of March 1996, there was slight prominence over the right sternoclavicular joint which was non-tender to palpation.  Range of motion testing revealed active flexion to 180 degrees, active abduction to 150 degrees, and internal and external rotation of 90 degrees.  A history of right sternoclavicular sprain was recorded.  An X-ray film report of March 1996 reflected that there was normal alignment of the sternoclavicular articulation, with no evidence of fracture or bony abnormality.  

When evaluated in December 1996, strength was 5/5 and sensory examination was intact to light touch.  It was noted that the Veteran appeared to have residual pain, secondary to a whiplash/neck injury.  The examination was not completed secondary to the Veteran's threats of violence.  Thereafter, he failed to a report for a VA examination conducted in March 1997. 

On VA examination of May 1997, full range of motion of the right shoulder was shown and there was no swelling.  The examiner commented that if the Veteran had as much weakness in the upper extremity as he demonstrated on examination, he should have gross atrophy, which was absent.  The examiner therefore questioned the degree of cooperation demonstrated on examination. 

On VA examination of October 1999, the Veteran reported having intermittent dull and nagging pain in the right sternoclavicular joint and the right shoulder on excessive movements, or when carrying, lifting, pulling, pushing or throwing with the right upper extremity.  On examination, there was no right shoulder swelling or deformity.  It was also reported that range of motion testing was difficult due to poor relaxation of the Veteran, and he was unable to elevate the right upper extremity above the level of the clavicle without pain.  Forward flexion and abduction of the right shoulder was limited to 80 degrees without pain, adduction was limited to 0 degrees due to pain and backward extension was limited to 30 degrees without pain.  Rotation in the right shoulder was normal with mild tenderness.  

In a February 2000 rating action, an increased, 20 percent  rating was granted effective from July 26, 2000.  

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that no higher rating for residuals of right sternoclavicular strain at any point pertinent to this appeal.

A 10 percent rating for residuals of right sternoclavicular strain has been in effect from April 3, 1992 to July 25, 1999, rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203..  The Veteran seeks a higher rating for this  time period.  

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is left-handed, his right shoulder condition affects his minor extremity, and will be evaluated accordingly.

Under Diagnostic Code 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence reflects the Veteran's repeated complaints of painful motion and functional limitation, such as discomfort with rotating, twisting, pulling and pushing.  Range of motion testing has generally been full in flexion and extension, with some minor limitation of motion shown on abduction.  Given that the findings of record reflect a largely consistent level of impairment, the Board finds no reason that staged ratings should be in effect for any portion of the appeal period extending from April 3, 1992 to July 25, 1999.  

The Board also notes, however, that no higher rating for the right shoulder disability is warranted at any point pertinent to this appeal.  As indicated above, even considering the Veteran's complaints of pain and other DeLuca factors, the criteria for even the minimum, compensable rating  Diagnostic Code 5201 were not actually met.  Moreover, no other potentially applicable diagnostic code provides a basis for assignment of any higher rating. The evidence in this case does not reflect the type of shoulder impairment (ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula) that would make it appropriate for VA to assign a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  The service-connected right shoulder strain also is not shown to involve any other factor(s) to warrant evaluation of the disability under any other provision(s) of VA's rating schedule.  Thus, the continued assignment a 10 percent disability rating during this time period is appropriate.

The Board finds that the preponderance of the evidence is against assignment of a rating in excess of 10 percent for any portion of the appeal period extending from April 3, 1992 to July 25, 1999.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

      2. Residuals of Cervical Spine Injury, from March 22, 1993
             to October 28, 1998

On March 22, 1993, the Veteran filed a service connection claim for a neck condition, indicating that this was a direct result of an accident that occurred during service while stationed in Germany.  

VA records dated in 1993 include a March entry indicating that the Veteran complained of muscle aches and spasms in the neck, assessed as chronic neck pain.  March 1993 X-ray films revealed cervical fusion of C3-4.  

On VA examination of August 1993, there was tenderness over the cervical vertebra in the area of 3 and 4.  Forward flexion of the neck was from 0 to 45 degrees.  Right and left flexion, rotation and backward extension were complete, but uncomfortable.  Residuals of whiplash of the neck was assessed. 

In a September 1993 rating action, service connection was established for residuals of a whiplash injury to the neck, for which an initial 10 percent evaluation was assigned effective from March 22, 1993 as evaluated under diagnostic code 5290.

The Veteran presented testimony at a hearing held at the RO in August 1994.  He indicated that during the past 12 months, he had difficulty turning his head, as well as stiffness and claimed arthritis in the joint area.  He also testified to having symptoms of pain, clicking, popping, swelling and limitation of neck motion.

On VA examination of March 1996, the Veteran complained of chronic pain and stiffness of the neck.  It was also mentioned that a recent VA work-up had reportedly revealed degenerative changes of the neck (although this was not confirmed by documented clinical findings).  Range of motion testing revealed 35 degrees of flexion, 25 degrees of extension, and right and left lateral rotation of 60 degrees, with mild discomfort on all extremes of motion. 

When evaluated in December 1996, it was noted that the Veteran was wearing a cervical collar and had tenseness in the back of the neck.  It was noted that he appeared to have residual pain secondary to a whiplash/neck injury.  The examination was not completed secondary to the Veteran's threats of violence.  Thereafter, he failed to a report for a VA examination conducted in March 1997. 

A VA examination of the spine was conducted in May 1997.  The Veteran's complaints included pain and limitation of motion in the neck, and numbness of all extremities.  It was noted that he wore a cervical collar.  Range of motion testing revealed 40 degrees of flexion, 20 degrees of extension, right and left lateral rotation of 30 degrees, and right and lateral bending of 25 degrees.  It was noted that axial compression caused neck pain, and that there was tenderness over C7.  X-ray films of the cervical spine showed a congenital fusion of C3-4 with anterior disk narrowing.  Congenital fusion C3-4 was assessed.

A VA record of October 29, 1998 indicates that the Veteran had a history of chronic neck pain with right radiculopathy.  There was mild tenderness of motion of the neck.  Degenerative joint disease of the spine with radiculopathy was assessed.

In a February 2000 rating action a 20 percent evaluation was granted for residuals of a whiplash injury to the cervical spine, with degenerative disc disease, effective from October 29, 1998, as evaluated under Diagnostic Code 5293.  

The Veteran seeks an initial rating in excess of 10 percent for residuals of cervical spine injury, for the appeal period extending from March 22, 1993 to October 28, 1998.  

Disabilities of the spine are rated pursuant to 38 C.F.R. § 4.71a.  The rating criteria for intervertebral disc syndrome (IVDS) changed effective September 23, 2002, and the rating criteria for all disabilities of the spine changed effective September 26, 2003.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).   

Under the criteria in effect between 1992 and 1998, the potentially applicable diagnostic codes for rating musculoskeletal cervical spine disabilities were 38 C.F.R. § 4.71a, Diagnostic Code 5287, for ankylosis of the cervical spine, Diagnostic Code 5290, for limitation of motion of the cervical spine, and Diagnostic Code 5293, for IVDS.   

Initially, the Board notes that there is no evidence of ankylosis of the cervical spine, so former Diagnostic Code 5287 is inapplicable.   

In this case, the RO assigned an initial 10 percent rating pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of motion of the cervical spine) as in effect prior to September 26, 2003.  Under the criteria in effect prior to September 26, 2003, Diagnostic Code 5290 provided that a 10 percent rating was warranted for slight limitation of cervical spine motion; a 20 percent rating was assignable for moderate limitation of motion; and a maximum 40 percent rating was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  

Alternatively, under the rating criteria of former Diagnostic Code 5293, prior to September 23, 2002, a 10 percent rating was warranted for mild IVDS; a 20 percent rating was warranted for moderate IVDS with recurring attacks; a 40 percent rating was warranted for severe IVDS with recurring attacks and intermittent relief; and a maximum rating of 60 percent was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of the diseased disc, with little intermittent relief.   

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012). As an equitable point of reference, the Board notes that for VA rating purposes normal range of motion of the cervical spine is flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees in each direction, and rotation to 80 degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V (2012).   

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis (established by x-ray) under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1998).   

Considering the pertinent evidence in light of the criteria of former Diagnostic Code 5290, and resolving any doubt in the Veteran's favor, the Board finds that an initial rating of 20 percent, and no more, for the Veteran's disability of the cervical spine is warranted for the entirety of the applicable appeal period.  

While it appears that full range of motion with pain was documented in 1993, in hearing testimony provided in 1994, the Veteran mentioned that during the past 12 months, he had difficulty turning his head, as well as stiffness and claimed arthritis in the joint area.  He also testified to having symptoms of pain, clicking, popping, swelling and limitation of neck motion.  When tested in 1996, range of motion was diminished in flexion, extension, and right and left lateral rotation, with mild discomfort on all extremes of motion.  Thereafter, upon VA examination of May 1997, even greater limitation of motion was shown as follows: 40 degrees of flexion, 20 degrees of extension, right and left lateral rotation of 30 degrees, and right and lateral bending of 25 degrees.  

Given the above clinical findings revealing decreased range of motion from at least 1994 forward, and with consideration of the DeLuca factors highlighted above, the Board concludes that the Veteran's subjective complaints of pain limitation of motion, with suggestions of findings of arthritis warrant an initial 20 percent rating in contemplation f moderate disability, but and no more.  

Based on the evidence above, the Board finds that there is nothing in the evidence that approximates a "severe" limitation of motion that would warrant a higher (40 percent) initial rating under Diagnostic Code 5290, particularly since throughout the appeal period the Veteran had adequate cervical flexion, extension and lateral flexion.  Further, during this portion of the appeal period there was no clear indication of any neurological symptoms associated with IVDS, so rating under Diagnostic Code 5293, would not benefit the Veteran.  

Based on the above analysis, and resolving the doubt in the Veteran's favor, the Board finds that the cervical spine disability approximates the criteria for an initial 20 percent but no higher rating under Diagnostic Code 5290, and to this extent only the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. a 53-56.

3.  Extra-schedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, consideration of the next analytical step is not undertaken and referral for extra-schedular consideration is not required.  But if the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes (5201) used for evaluating disabilities of the shoulder and (5290/5293) used for evaluating disabilities of the cervical spine.  In short, for the reasons already set forth above in denying the appeal for a rating in excess of 10 percent for a right shoulder disability for the portion of the appeal period extending from April 3, 1992 to July 25, 1999; and for granting an initial 20 percent disability rating for a disability of the cervical spine for the portion of the appeal period extending from March 22, 1993 to October 28, 1998, the rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of a still higher evaluation.  Therefore, as the assigned ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extra-schedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a TDIU claim is already in appellate status and will be addressed in the Remand as further development is required prior to adjudication of this claim.  Therefore, at this juncture, the Board need not address the Veteran's entitlement to a TDIU in connection with any claim for higher rating herein decided.


ORDER

Service connection for a psychiatric disorder, specifically paranoid schizophrenia, is granted.

A rating in excess of 10 percent for residuals of right sternoclavicular strain, from April 3, 1992 to July 25, 1999, is denied.

An initial 20 percent rating for residuals of cervical spine injury, from March 22, 1993 to October 28, 1998, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that additional RO action on the claims remaining on appeal is warranted.

The Veteran is seeking service connection for headaches, to include as secondary to service-connected residuals of cervical spine injury; as well as entitlement to an increased rating in excess of 10 percent for bilateral plantar callosities; entitlement to a rating in excess of 20 percent for residuals of right sternoclavicular strain, from July 26, 1999; entitlement to a rating in excess of 20 percent for residuals of cervical spine injury, from October 29, 1998; entitlement to an initial rating in excess of 10 percent for duodenitis; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Unfortunately, a remand is required in this case to address each of these issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c),(d) (2012).   

With respect to the service connection claim for headaches, the record contains numerous clinical entries documenting the Veteran's complaints of headaches since at least May 1992.  In Board hearing testimony provided in 2010, the Veteran indicated that he believed that his headaches were secondary to the service-connected disability of the cervical spine.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's claimed headaches.  In light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folders and include an opinion addressing the likely etiology of the Veteran's claimed headaches.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

With respect to the increased evaluation claims for bilateral plantar callosities; a rating in excess of 20 percent for residuals of right sternoclavicular strain, from July 26, 1999; a rating in excess of 20 percent for residuals of cervical spine injury, from October 29, 1998; and entitlement to an initial rating in excess of 10 percent for duodenitis, the Board notes that comprehensive VA examinations pertaining to these conditions have not been conducted for several years.  

Specifically, it appears that VA examinations of the feet and gastrointestinal system have not been conducted since January 2008 and that VA examinations of the spine and joints have not taken place since November 2007.  In a brief provided by the Veteran's representative in November 2012, it was observed that these examinations reports were too stale for evaluative purposes and that they did not provide an adequate basis for comprehensive and accurate ratings.    

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination and the examinations on file are several years old, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, new and contemporaneous examinations should be administered to determine the manifestations and level of severity associated with the Veteran's disabilities of the feet, gastrointestinal system, right shoulder and cervical spine. 

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).   Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the aforementioned conditions (other than the gastrointestinal condition), the examiner will be asked to determine the overall level of functional impairment due to these factors.

With respect to the TDIU claim, the Veteran maintains that all of his service-connected conditions, which now also include a psychiatric disorder, preclude him from securing of following a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

In addition, pertinent to the evaluation of a TDIU claim, the Court has indicated that the Veteran's ability or inability to engage in substantial gainful activity has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).  

Significantly, the file lacks an adequate medical opinion addressing the collective impact of the Veteran's service-connected conditions, on his employability.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This, the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service connected disorders render him unable to secure or follow a substantially gainful occupation, in light of the Veteran's education, location, work experience and training.  Thus, the claim is primarily remanded for this reason.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of one or more claims.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file a copy of the notice of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the above-noted examinations, to ensure that all due process requirements are met, and the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims in June 2012-to include, for the sake of efficiency, evidence submitted directly to the Board thereafter, which was accompanied by a waiver.  

Accordingly, these matters are hereby REMANDED for the following action:

1  A specific search for any and all records of VA treatment, evaluation and hospitalization for the Veteran should be made from October 2007 forward; it appears that the Veteran has received VA treatment at the VAMCs in August, New Orleans, and Alexandria.  Any records located in this regard should be associated with the claims file.  In the event that no VA records are available, this fact should be annotated for the record.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  In conjunction with the TDIU claim, the Veteran should also be requested to provide information regarding his employment status from 1992 forward, to include providing information regarding the type of employment which he participated in during that time, the number of hours worked weekly and his weekly salary.  If not currently employed on any basis (full or part-time), the Veteran should be asked to provide information such as the date he last worked and the reasons for him leaving the job.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo the following specific examinations, each by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

Each examiner is also requested to elicit and record in the examination report the Veteran's lay statements relating to his symptoms (duration, nature and frequency) as well as the onset, of his claimed conditions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

Each examiner should each set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

Headaches - Arrange for the Veteran to undergo VA neurological examination.

The examiner is asked to identify, by diagnosis, any currently manifested headache disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why.  

For each diagnosed disorder, the examiner is asked to address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder of was incurred in or first manifested during the Veteran's period of active service from March 1985 to September 1987.  The examiner should address the more general question of: whether it is at least as likely as not that any currently manifested headache disorder, is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service).

The Veteran has primarily claimed service connection for a headache disorder, based on a claimed secondary relationship to one or more of his service connected conditions, including a disability of the cervical spine.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not (i.e., there is a 50 percent probability) that any currently manifested headache disorder (a)  was caused or (b) is aggravated , (permanently worsened beyond its natural progress), by a service-connected disability.  

In such event the examiner is requested to identify which service-connected disorder caused/aggravate the claimed headache disorder. 

Bilateral Plantar Callosities - The RO should arrange for the Veteran to undergo VA podiatry or orthopedic examination.  The examiner is asked to identify, by diagnosis, any currently manifested foot disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why

The physician should specifically note all manifestations of the service-connected bilateral plantar callosities, as well as describe the frequency and severity of each manifestation.  The examiner is asked to address whether bilateral plantar callosities result in weightbearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, pronounced marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances. 

The physician should also indicate whether, at any point since May 1996, the Veteran's bilateral plantar callosities have increased in severity, and, if so, the approximate date(s) of any such change(s). 

The examiner should also provide a current assessment of the overall severity of the service-connected bilateral plantar callosities as moderate, moderately severe, severe, or resulting in loss of use of the foot, and/or an assessment of the severity of the disability at stage identified above), to include referencing any daily or occupational impairment associated with the Veteran's service-connected bilateral plantar callosities.

Residuals of Right Sternoclavicular Strain -Arrange for the Veteran to undergo VA orthopedic or other appropriate examination.  

The examiner is asked to identify, by diagnosis, any currently manifested right shoulder disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why

The physician should specifically note all manifestations of the service-connected right shoulder disorder, as well as describe the frequency and severity of each manifestation.  

The examiner should conduct range of motion testing of the right shoulder, expressed in degrees, and should specifically report whether limitation of motion of the arm is at shoulder level or midway between side and shoulder level.  The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's documented medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected right shoulder disability.

The physician should also indicate whether, at any point since July 1999, the Veteran's right sternoclavicular strain has increased in severity, and, if so, the approximate date(s) of any such change(s). 

Residuals of Cervical Spine Injury--Arrange for the Veteran to undergo VA spine examination.  

The examiner is asked to identify, by diagnosis, any currently manifested disorder of the cervical spine, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  

The physician should conduct range of motion testing of the cervical spine (expressed in degrees).  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The physician should clearly indicate whether the Veteran has neurological manifestations of the cervical spine disability, to include radiculopathy.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should also indicate whether, at any point since October 1998, the Veteran's disorder of the cervical spine has increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected disorder of the cervical spine.  

Duodenitis - The RO should arrange for the Veteran to undergo VA GI or other appropriate examination.  

The examiner is asked to identify, by diagnosis, any currently manifested GI disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  

The examiner should describe any symptoms and manifestations associated with the Veteran's service-connected duodenitis.  The examiner should specifically discuss whether the Veteran's duodenitis is manifested by symptomatology such as: persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal arm or shoulder pain; diarrhea and constipation, vomiting, material weight loss, hematemesis, melena; and moderate anemia.  

The examiner is asked to assess overall, whether the Veteran's manifestations and symptoms of duodenitis are productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment associated with the Veteran's service-connected duodenitis.  

The physician should also indicate whether, at any point since August 1993, the Veteran's duodenitis has increased in severity, and, if so, the approximate date(s) of any such change(s).  

** In answering the questions posed above, each  examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved and supporting the conclusions reached would be considerable assistance to the Board.

6.  The RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, for the purpose of obtaining an opinion addressing the collective effect of the Veteran's service-connected disabilities on his ability to work.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should describe the functional effects of each service-connected disability on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment.  

Then, the examiner should provide an opinion, consistent with sound medical principles and based on full consideration of all pertinent lay and medical evidence, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the combined effects of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation-that is on his ability to earn "a living wage". The examiner should not consider the Veteran's age or the impact of any nonservice-connected disabilities, but should consider, and discuss, his education, experience, training and location.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of notice of the date and time of the examination(s) sent to him by the pertinent VA medical facility

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report for any scheduled examination(s), in adjudicating each claim,  apply the provisions of 38 C.F.R. § 3.655, as appropriate. 

Otherwise, adjudicate the service connection claim for headaches on direct and secondary bases; as well as readjudicate the claims higher ratings, in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority (to include full consideration functional loss due to pain and other factors, as well as whether any staged and/or extra-schedular ratings are appropriate).  After all appropriate ratings have been established, the TDIU claim should be addressed.  

10.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


